  Case 8:20-cv-00702-JVS-ADS Document 46 Filed 07/31/20 Page 1 of 7 Page ID #:931

                                                                                    JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00702JVS(ADSx)                                       Date   7/31/2020

 Title             TCT Mobile (US) Inc., et al v. Cellular Communications Equipment LLC


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Dismiss or Stay

       Defendant Cellular Communications Equipment LLC (“CCE”) filed a renewed
motion to dismiss or stay pursuant to the first-to-file rule in favor of an earlier-filed
action pending in the Eastern District of Texas, Cellular Commc’ns Equip. LLC v. TCL
Corp., C.A. No. 2:20-cv-00080 (E.D. Tex.) (the “Texas Action”).1 Mot., Dkt. No. 23.2
Plaintiffs TCT Mobile (US) Inc. (“TCT US”) and Huizhou TCL Mobile Communication
Co. Ltd. (“Huizhou TCL”) (together, “Plaintiffs”) opposed. Opp’n, Dkt. No. 28. CCE
replied. Reply, Dkt. No. 29.

      For the following reasons, the Court GRANTS the motion and STAYS further
proceedings in this action pending the Texas Action.




         1
          Although CCE also purports to bring this motion pursuant to Federal Rule of Civil Procedure
12(b)(3), the legal basis is only the first-to-file rule, discussed infra. See, e.g., Medtronic Corevalve
LLC v. Edwards Lifesciences Corp., No. SACV 11-0961 JVS (MLGx), 2012 WL 12888673, at *3 (C.D.
Cal. Jan. 9, 2012) (“A motion to dismiss, stay, or transfer proceedings under the first-to-file rule is not a
Rule 12(b) motion.”); Fujitsu Ltd. v. Nanya Tech. Corp., No. C 06–6613 CW, 2007 U.S. Dist. LEXIS
13132, at *15 (N.D. Cal. Feb. 9, 2007) (“[A]lthough the motion to dismiss, transfer[,] or stay states that
it is brought under Rule 12(b)(2) and (5), it is actually brought under the first-to-file rule.”).
         2
          In its motion, CCE includes one paragraph asserting that this case should additionally be
dismissed for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Mot. at 1.
Because the Court GRANTS the motion to stay, the Court DENIES as moot the motion to dismiss for
failure to state a claim.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 7
  Case 8:20-cv-00702-JVS-ADS Document 46 Filed 07/31/20 Page 2 of 7 Page ID #:932

                                                                         JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00702JVS(ADSx)                               Date   7/31/2020

 Title          TCT Mobile (US) Inc., et al v. Cellular Communications Equipment LLC

                                        I. BACKGROUND

         A.      The Present Action

       On April 9, 2020, Plaintiffs initiated this action by filing their Complaint against
CCE. Compl., Dkt. No. 1. The Complaint seeks declaratory judgment that Plaintiffs do
not infringe U.S. Patent No. 7,218,923 (“the ’923 Patent”) owned by CCE. Id. ¶¶ 9, 11.
Plaintiffs filed a First Amended Complaint (“FAC”) on June 22, 2020 seeking the same
declaratory judgment. FAC, Dkt. No. 20. Plaintiffs claim that declaratory relief is
necessary because CCE filed the Texas Action alleging infringement of the ’923 Patent
by mobile phones (the “Accused Products”) manufactured by Huizhou TCL and imported
into and sold in the United States by TCT US. Id. ¶¶ 10, 13-14. Plaintiffs allege that the
Accused Products do not directly or indirectly infringe the ’923 Patent. Id. ¶ 20.

         B.      The Texas Action

      On March 17, 2020, CCE filed the Texas Action in the Eastern District of Texas
against TCL Corporation (“TCL Corp.”) and TCL Electronics Holdings Limited (“TCL
Electronics”). FAC, Ex. B. CCE alleges that TCL Corp. and TCL Electronics directly
and indirectly infringe the ’923 Patent. Id. at Ex B ¶¶ 31-33, 35-39. On April 10, 2020,
CCE filed a First Amended Complaint alleging the same claim of patent infringement and
adding Huizhou TCL, TCL Communication Technology Holdings Limited (“TCL
Communication”), and TCT Mobile International Ltd. (“TCT International”) as
defendants. Id. at Ex. D.

      Before the Court is Plaintiffs’ motion to dismiss, or in the alternative, stay the
present action in favor of the previously filed Texas Action. See generally, Mot.

                                      II. LEGAL STANDARD

       “[W]hen cases involving the same parties and issues have been filed in two
different districts, the second district court has discretion to transfer, stay, or dismiss the
second case in the interest of efficiency and judicial economy.” Cedars-Sinai Med. Ctr.
v. Shalala, 125 F.3d 765, 769 (9th Cir. 1997); see also Church of Scientology v. U.S.
Dep’t of the Army, 611 F.2d 738, 750 (9th Cir. 1979). This first-to-file rule is a
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                            Page 2 of 7
  Case 8:20-cv-00702-JVS-ADS Document 46 Filed 07/31/20 Page 3 of 7 Page ID #:933

                                                                        JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00702JVS(ADSx)                              Date   7/31/2020

 Title          TCT Mobile (US) Inc., et al v. Cellular Communications Equipment LLC

“generally recognized doctrine of federal comity which permits a district court to decline
jurisdiction over an action when a complaint involving the same parties and issues has
already been filed in another district.” Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d
93, 94-95 (9th Cir. 1982).

       Courts consider three factors in determining whether to apply the rule: (1)
chronology of the actions, (2) similarity of the parties, and (3) similarity of the issues.
Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991). In determining
the chronology, the court should consider the date on which the original, rather than the
amended, complaint was filed. Id. Notably, the second and third factors do not require
that the parties and issues be identical; rather, they merely require that they be similar.
See, e.g., Meints v. Regis Corp., No. 09CV2061 WQH (CAB), 2010 WL 625338, at *2
(S.D. Cal. Feb. 16, 2010) (“[T]he cases and parties need not be completely identical . . .
.”); Medlock v. HMS Host USA, Inc., No. CV F 10-2167 LJO GSA, 2010 WL 5232990,
at *5 (E.D. Cal. Dec. 16, 2010) (noting that the first-to-file rule requires only similarity of
issues, not identical issues).

       “The ‘first to file’ rule normally serves the purpose of promoting efficiency well
and should not be disregarded lightly.” Church of Scientology, 611 F.2d at 750.
Nevertheless, the first-to-file rule should not be applied rigidly or mechanically, and
district courts may refuse to apply it in cases of bad faith, anticipatory filing of an action,
and forum shopping. Alltrade, 946 F.2d at 627-28 (9th Cir. 1991). Additionally, the
court may find justification for an exception in “the convenience and availability of
witnesses, or absence of jurisdiction over all necessary or desirable parties, or the
possibility of consolidation with related litigation, or considerations relating to the real
party in interest.” Genentech, Inc. v. Eli Lilly & Co., 998 F.2d 931, 938 (Fed. Cir. 1993).
“Resolution of whether the second-filed action should proceed presents a question
sufficiently tied to patent law that the question is governed by Federal Circuit law.”
Authentify Patent Co., LLC v. StrikeForce Techs., Inc., 39 F. Supp. 3d 1135, 1149 (W.D.
Wash. 2014)

                                       III. DISCUSSION

         A.      First-to-File Rule

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                           Page 3 of 7
  Case 8:20-cv-00702-JVS-ADS Document 46 Filed 07/31/20 Page 4 of 7 Page ID #:934

                                                                       JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00702JVS(ADSx)                             Date   7/31/2020

 Title          TCT Mobile (US) Inc., et al v. Cellular Communications Equipment LLC

        CCE argues that this case should be dismissed or stayed pursuant to the first-to-file
rule. See generally, Mot. In determining whether to apply the first-to-file rule, “a court
analyzes three factors: chronology of the lawsuits, similarity of the parties, and similarity
of the issues.” Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1240
(9th Cir. 2015). Here, Plaintiffs do not dispute that these factors weigh in favor of
applying the first-to-file rule. See generally, Opp’n. Indeed, CCE filed its original
complaint in the Texas Action on March 17, 2020 before Plaintiffs filed their initial
Complaint for the present matter on April 9, 2020. See Compl.; FAC, Ex. B. Moreover,
CCE and Huizhou TCL are parties to both actions. See FAC ¶¶ 1, 3, Ex. D ¶¶ 1, 4.
Finally, both the Texas Action and the instant matter involve the same issue regarding
alleged infringement of the ’923 Patent. See id. ¶¶ 19-23, Ex. D ¶¶ 47-49, 51-55.
Accordingly, the Court finds that the threshold factors weigh in favor of applying the
first-to-file rule.

         B.      Exceptions to the Rule

        Plaintiffs assert that exceptions to the first-to-file rule and the balance of
convenience factors weigh against this Court applying the first-to-file rule. Id. at 7-22.
None of the exceptions are compelling, and the Court declines to disregard the first-to-
file rule.

                 1.    Absence of Jurisdiction Over All Necessary or Desirable Parties

        First, Plaintiffs argue that the “absence of jurisdiction over all necessary or
desirable parties” exception applies and weighs against application of the first-to-file rule.
Id. at 8-13. Specifically, Plaintiffs assert that TCT US is a necessary or desirable party to
the Texas Action, but venue for TCT US is improper in the Eastern District of Texas. Id.
at 6-11. Thus, Plaintiffs claim that this action should not be dismissed or stayed because
this district is the only forum where the entire litigation can be resolved in a single suit.
Id. at 13-15. CCE counters that TCT US is not a necessary or desirable party to the
Texas Action, and that the Texas court should answer the question of its own jurisdiction.
Reply, 13-14. The Court agrees that it is prudent to defer to the Texas court, as the first-
filed court, for the determination of the extent of its jurisdiction and application of any
claimed exception to the first-to-file rule.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 4 of 7
  Case 8:20-cv-00702-JVS-ADS Document 46 Filed 07/31/20 Page 5 of 7 Page ID #:935

                                                                           JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00702JVS(ADSx)                                 Date    7/31/2020

 Title          TCT Mobile (US) Inc., et al v. Cellular Communications Equipment LLC

        “In the interests of comity, consistency of judgments, and for purposes of
maintaining a bright-line rule that is easily applied, several courts have held that the
first-filed court should decide whether an exception to the first-to-file rule applies[.]”
Amerifreight, Inc. v. Belacon Pallet Servs., LLC, No. 2:15-cv-5607 RSWL (JPRx), 2015
WL 13037420, at *5 (C.D. Cal. Nov. 10, 2015); see also EMC Corp. v. Bright Response,
LLC, No. C-12-2841 EMC, 2012 WL 4097707, at *5 (N.D. Cal. Sept. 17, 2012)
(“[R]esolution of whether any exceptions should trump the rule is best determined by the
[first-filed] Court.”); Diversified Metal Prods., Inc. v. Odom Indus., Inc., No.
1:12–CV–00162–BLW, 2012 WL 2872772, at *5 (D. Idaho July 12, 2012) (“[A]
majority of courts . . . have held that it is the first-filed court which should decide whether
an exception to the first-to-file rule applies.”) (collecting cases).

        This principle of deferring to the first-filed court is particularly relevant where, as
here, the purported exception relates to considerations of venue and jurisdiction in the
first-filed court. See, e.g., Thomas & Betts Corp. v. Robroy Indus., Inc., No. CV 15-
04150 BRO (GJSx), 2015 WL 4718892, at *5 (C.D. Cal. Aug. 6, 2015) (holding that
“venue-related considerations . . . should be addressed to the court in the first-filed
action”) (internal quotation marks omitted); Drew Techs., Inc. v. Robert Bosch, L.L.C.,
No. 11-15068, 2012 WL 314049, at *6 (E.D. Mich. Jan. 31, 2012) (“[T]he determination
of the appropriate venue for this dispute should not be made in this court. Rather, that
decision should be left to . . . the first-filed court.”); Intuitive Surgical, Inc. v. Cal. Inst. of
Tech., No. C07-0063-CW, 2007 WL 1150787, at *3 (N.D. Cal. Apr. 18, 2007) (deferring
to first-filed court to “decide the appropriate forum and whether an exception to the first-
to-file rule is applicable”); RJF Holdings III, Inc. v. Refractec, Inc., No. CIV.A. 03-1600,
2003 WL 22794987, at *4 (E.D. Pa. Nov. 24, 2003) (staying second-filed action where
question of whether first-filed court lacked jurisdiction over a necessary party “should be
presented to and decided by that court”). The Court finds that this deferential approach
comports with the principles of “federal comity” and “sound judicial administration” that
underlie the first-to-file doctrine. See Pacesetter, 678 F.2d at 94-95.

       Plaintiffs attempt to support their position with reliance on one case, Nexon Am.
Inc. v. Uniloc 2017 LLC, No. 19-1096-CFC, 2020 WL 3035647 (D. Del. June 5, 2020),
in which the second-filed court declined to apply the first-to-file rule after determining
that the first-filed court lacked jurisdiction over a necessary or desirable party. Opp’n,
11. However, Plaintiffs additionally cite three cases where the first-filed court
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 5 of 7
  Case 8:20-cv-00702-JVS-ADS Document 46 Filed 07/31/20 Page 6 of 7 Page ID #:936

                                                                          JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00702JVS(ADSx)                                Date   7/31/2020

 Title          TCT Mobile (US) Inc., et al v. Cellular Communications Equipment LLC

determined it lacked jurisdiction over a necessary party and thus yielded to the second-
filed court. Id. at 12-14 (citing Woodway USA, Inc. v. Samsara Fitness, LLC, No.
15-cv-956-pp, 2016 WL 3282218 (E.D. Wis. June 14, 2016) (granting motion to
dismiss); A123 Syss., Inc. v. Hydro-Quebec, 657 F. Supp. 2d. 276 (D. Mass. 2009)
(denying motion to reopen case); Package Concepts & Materials, Inc. v. Jif-Pak, No.
C.A.6:05–1184–HMH, 2005 WL 3055073 (D.S.C. Nov. 14, 2005) (granting motion to
transfer)). Accordingly, the Court finds that the weight of this authority suggests that it is
more appropriate for the first-filed court to determine the extent of its own jurisdiction
and whether it must yield to the second-filed court.

         Thus, the Court declines to forego application of the first-to-file rule.

                 2.    Considerations Relating to the Real Party in Interest

      Moreover, Plaintiffs argue that the first-to-file rule should not be applied because
TCT US is the “real party in interest” as the party that will be most impacted by the
resolution of this dispute. Opp’n, 16-17. Again, CCE counters that any such
determination should be made by the first-filed court. Reply, 1. For the reasons
discussed above, the Court agrees and declines to disregard the first-to-file rule.

                 3.    Balance of Convenience Factors

      Finally, Plaintiffs contend that the convenience factors under 28 U.S.C. § 1404(a)
weigh in favor of denying to dismiss or stay the present matter. Opp’n, 17-24.

       However, “[t]he Ninth Circuit has cautioned that relaxing the first-to-file rule on
the basis of convenience is a determination best left to the court in the first-filed action.”
Delta Dawgs Constr. Corp. v. Servpro Indus., Inc., No. LA CV18-02907 JAK (JCx),
2018 WL 8731932, at *6 (C.D. Cal. Aug. 20, 2018). “[T]he administration of justice
would be chaotic indeed if . . . the court in a second-filed action considers the
convenience factors in connection with a motion to dismiss pursuant to the first-to-file
rule.” Genentech, Inc. v. GlaxoSmithKline LLC, No. 5:10-CV-04255-JF, 2010 WL
4923954, at *4 (N.D. Cal. Dec. 1, 2010) (quoting Nat’l Equip. Rental, Ltd. v. Fowler, 287
F.2d 43, 46-47 (2d Cir.1961)). Thus, this “rule allowing the court in the first-filed action
to make the convenience determination comports with the policy of judicial economy that
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                           Page 6 of 7
  Case 8:20-cv-00702-JVS-ADS Document 46 Filed 07/31/20 Page 7 of 7 Page ID #:937

                                                                               JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00702JVS(ADSx)                                      Date     7/31/2020

 Title          TCT Mobile (US) Inc., et al v. Cellular Communications Equipment LLC

the first-to-file rule is intended to serve.” Meru Networks, Inc. v. Extricom Ltd., No.
C-10-02021 RMW, 2010 WL 3464315, at *2 (N.D. Cal. Aug. 31, 2010).

      Accordingly, the Court finds that the first-to-file rule applies, and that any
determination that an exception or other considerations should trump the rule is best
determined by the Texas court. Plaintiffs intend to move to dismiss the Texas Action
pursuant to Federal Rule of Civil Procedure 19, or alternatively, to stay or transfer the
Texas Action to this forum. Opp’n, 25. Thus, Plaintiffs may properly bring their
arguments relating to purported exceptions to the first-to-file rule before the Texas court
then.

       Because the Texas court has yet to determine the applicability of any such
exception, the Court determines that it would be inappropriate to dismiss this action at
this time. Rather, the Court STAYS all further proceedings in this action pending the
Texas Action. See, e.g., Alltrade, 946 F.2d at 629 (holding that second suit should be
stayed rather than dismissed where first suit might be dismissed); British
Telecommunications plc v. McDonnell Douglas Corp., C–93–0677 MHP, 1993 WL
149860, at *5 (N.D. Cal. May 3, 1993) (“Because some uncertainty exists as to the
ultimate outcome of these issues in the Missouri action, a dismissal of this action would
be inappropriate.”).

                                      IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS the motion and STAYS further
proceedings in this action pending the Texas Action. The Court finds that oral argument
would not be helpful in this matter and vacates the August 3, 2020 hearing. Fed. R. Civ.
P. 78; L.R. 7-15.

                 IT IS SO ORDERED.

                                                                                             :     0

                                                     Initials of Preparer      lmb




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                     Page 7 of 7
